EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Pepco Holdings, Inc. of our reportdated February 23, 2012 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Pepco Holdings Inc.'s Annual Report on Form 10-K for the year ended December31, 2011. /s/ PricewaterhouseCoopers LLP Washington, D.C. May 17, 2012
